              Anthony J. Lee



                               Eastern                     Wisconsin
               14-32938-beh




Response to Notice of Final Cure Payment


Part 1:   Mortgage Information


                       US Bank Trust National Association, as Trustee
                                                                                       5-1
                        of the Bungalow Series III Trust
                                                                   0    5   8     7

                       3614 N. 5th Street



                       Milwaukee, WI 53212



Part 2:   Prepetition Default Payments

 Check one:                                                      under the Chapter 13 Plan




Part 3:   Postpetition Mortgage Payment

 Check one:




                xxxxxxxxxxxxxxx             xxxxxx                                             19,392.39
                                               ** No escrow paid by debtor during case;
                                               creditor disbursments listed                    19,392.39




                     Case 14-32938-beh         Doc 65     Filed 02/05/20        Page 1 of 10
             Anthony J. Lee                                                if known    14-32938-beh




Part 4:   Itemized Payment History




Part 5:   Sign Here




 Check the appropriate box::




               /s/ Bryan M. Ward                                       2    3         2020



               Bryan M. Ward                                         Of Counsel


               Eric Feldman & Associates PC, for BSI Financial




               c/o BSI Fin. Svcs, 1425 Greenway Drive, Ste 400


               Irving, Texas 75038




                      Case 14-32938-beh        Doc 65     Filed 02/05/20      Page 2 of 10
  BSI Financial Services                                                   PAGE        1
  314 S Franklin St. / Second Floor                                        DATE 02/04/20
  PO Box 517
  Titusville             PA 16354
                                                      HISTORY FOR ACCOUNT 1461410587

                    MAIL                                     PROPERTY

       ANTHONY J LEE

       3614 N 5TH ST                            3614 NORTH 5TH STREET

       MILWAUKEE                  WI 53212      MILWAUKEE                  WI 53212

       DATES                    CURRENT BALANCES                    UNCOLLECTED
PAID TO    01/01/19        PRINCIPAL           5822.65     LATE CHARGES                0.00
NEXT DUE   02/01/19        ESCROW             19778.76     OPTIONAL INS                0.00
LAST PMT   12/23/19        UNAPPLIED FUND       687.62     INTEREST                    0.00
AUDIT DT   06/08/18        UNAPPLIED CODES        *        FEES                      302.00
                           BUYDOWN   FUND         0.00            YEAR TO DATE
    LAST ACTIVITY          BUYDOWN   CODE                  INTEREST                   0.00
       01/24/20                                            TAXES                      0.00


POST   TRN   DUE       TRANSACTION       PRINCIPAL       INTEREST           ESCROW
DATE   CDE   DATE        AMOUNT           PAID             PAID              PAID

101518 E10 010118            137.34   PAYEE = 4024.04821                      TELLER 32022
122018 E92 030118           2639.88   PAYEE = 0041.00101                      TELLER 32687
060319 E10 080118             85.16   PAYEE = 4024.04821                      TELLER 32022




END OF HISTORY

ESC BKR 8183




               Case 14-32938-beh       Doc 65   Filed 02/05/20      Page 3 of 10
Case 14-32938-beh   Doc 65   Filed 02/05/20   Page 4 of 10
Case 14-32938-beh   Doc 65   Filed 02/05/20   Page 5 of 10
NEW PAYMENT EFFECTIVE 08/01/2019                   $2,154.46




          Case 14-32938-beh        Doc 65   Filed 02/05/20     Page 6 of 10
    __________   __________   __________   __________
         $0.00   $1,295.48        $0.00     $2,862.38




.
.
.

.
.
.




         Case 14-32938-beh          Doc 65      Filed 02/05/20   Page 7 of 10
Case 14-32938-beh   Doc 65   Filed 02/05/20   Page 8 of 10
Case 14-32938-beh   Doc 65   Filed 02/05/20   Page 9 of 10
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

In re: Anthony J. Lee,                          Case No.: 14-32938-beh
                     Debtor                     Chapter 13
______________________________________________________________________________

                                  CERTIFICATE OF MAILING


STATE OF WISCONSIN, MILWAUKEE COUNTY

       I, Bryan M. Ward, certify that on the date of 2/5/2020, copies of these documents—
Response to Notice of Final Cure Payment, Certificate of Mailing—were mailed, properly
enclosed in a postage paid envelope, or served electronically if the party accepts electronic
service, to the following:
       Via US Mail:            Anthony J. Lee
                               3614 N. 5th Street
                               Milwaukee, WI 53212

       Via ECF:                Paul A. Strouse
                               Chapter 13 Trustee Scott Lieske
                               U.S. Bankruptcy Trustee

       I declare under penalty of perjury that the information provided in this notice is true and
correct to the best of my knowledge and belief.




                                              Bryan M. Ward
                                              3127 W. Wisconsin Avenue
                                              Milwaukee, WI 53208
                                              414-271-4849
                                              414-271-1884 (fax)
                                              bmw@bryanwardlaw.com


This is an attempt to collect a debt and any information obtained will be used for that purpose.
If you have previously received a discharge in a Chapter 7 bankruptcy case, this
communication is not, and should not be construed as, an attempt to hold you personally liable
for any discharged debt.

             Case 14-32938-beh         Doc 65     Filed 02/05/20      Page 10 of 10
